Citation Nr: 1047485	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  06-12 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of bilateral 
knee injuries.

2.  Entitlement to service connection for anger, insomnia, 
inability to control temper, and memory loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel




INTRODUCTION

The Veteran served on active duty from May 1989 to July 1996.  
The Veteran has also recently reported additional service from 
2005 to 2009, including service in Iraq.  This service is 
currently unverified.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a June 2004 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).

In April 2006, the Veteran requested a hearing before the Board 
sitting at the RO.  However, the Veteran failed to appear as 
scheduled in August 2008, and no request for postponement was 
received.  Therefore, the request for a hearing is considered 
withdrawn.  38 C.F.R. § 20.702(d) (2010).

The Veteran's claims were previously before the Board and 
remanded in May 2009.  They are properly before the Board at this 
time.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran's October 2009 VA joints examination report indicates 
that he had active service from 2005 to 2009.  The examiner 
stated that the Veteran reported having returned from Iraq on 
September 26, 2009, and having been released from service three 
weeks ago.

As this is the first indication in the claims file that the 
Veteran had active service other than his previously verified 
service dated from May 1989 to July 1996, the Board finds that a 
remand is necessary.  On remand, the RO will be asked to obtain 
verification of the Veteran's second period of service and, if it 
is verified, service treatment records for that period of 
service.

Accordingly, the case is REMANDED for the following action:

1.  Take all steps to verify any period of 
the Veteran's service subsequent to July 
1996, to include contacting the appropriate 
service department and/or record storage 
facility.  The Veteran reported having active 
service from 2005 until September or October 
2009.  Following receipt of such 
verification, attempt to obtain any and all 
additional records of treatment of the 
Veteran for the period in question, which is 
to say, any period of service since July 
1996.  All such information, when obtained, 
should be made a part of the Veteran's claims 
folder.

2.  After completing any additional 
development deemed necessary, readjudicate 
the issues on appeal in light of any 
additional evidence added to the records 
assembled for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

